United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-40885
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                     RAFAEL RODRIGUEZ-ANDRADE,

                                                 Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-1236-ALL
                        --------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Rafael Rodriguez-Andrade appeals his conviction for illegal

reentry.   He argues pursuant to the “ruse exception” of the Speedy

Trial Act, 18 U.S.C. § 3161(b), that more than 30 days elapsed

between his civil detention and his indictment.

     The Speedy Trial Act, as a general rule, does not apply when

a defendant is detained on civil deportation charges.            United

States v. De La Pena-Juarez, 214 F.3d 594, 597-98 (5th Cir. 2000).

We have, however, recognized an exception to that rule, the “ruse

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 02-40885
                                      -2-

exception,” which is applicable only if a defendant establishes

“that the primary or exclusive purpose of the civil detention was

to   hold   him   for   future   criminal   prosecution.”    Id.   at   598.

Rodriguez was arrested and detained based on a charge that he

violated the conditions of his supervised release.          Therefore, the

purpose of his detention was not in anticipation of formally

charging him with the crime of illegal reentry.         He has therefore

not established that illegal reentry formed the primary basis for

his civil detention and does not fall under the “ruse exception.”

      AFFIRMED.